            Case 2:20-cv-04576-EGS Document 12 Filed 02/05/21 Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MARQUIS RAMEY,                                     :
                                                   :
                               Plaintiff,          :           CIVIL ACTION NO. 20-4576
                                                   :
       v.                                          :
                                                   :
DELAWARE CO. DISTRICT                              :
ATTORNEY and DET. QUARTAPELLA                      :
DARBY BORO. POLICE DEPT.,                          :
                                                   :
                               Defendants.         :

                                   MEMORANDUM OPINION

Smith, J.                                                                            February 5, 2021

       The pro se plaintiff, an inmate currently serving a lengthy sentence at a state correctional

institution after his convictions for numerous criminal offenses, has applied for leave to proceed

in forma pauperis and has submitted a complaint under 42 U.S.C. § 1983 in which he alleges that

a police detective and assistant district attorney withheld certain evidence in his state criminal case.

He seeks to have the evidence turned over to the Innocence Project and the Pennsylvania State

Police for DNA analysis. He believes that this DNA examination will demonstrate his actual

innocence of the charges for which he was convicted.

       Although the court will grant the plaintiff leave to proceed in forma pauperis, the court

must dismiss the complaint without prejudice because of how the plaintiff has framed his claim.

More specifically, the plaintiff’s claim implicates Brady v. Maryland, which held that the state

government violates the Due Process Clause of the Fourteenth Amendment when it “suppress[es]

. . . evidence favorable to an accused upon request” if that “evidence is material either to guilt or

to punishment.” 373 U.S. 83, 87 (1963). If this matter is ultimately resolved in the plaintiff’s favor

with a determination of a Brady violation, it would necessarily imply the invalidity of his
         Case 2:20-cv-04576-EGS Document 12 Filed 02/05/21 Page 2 of 10




underlying convictions. As such, pursuant to Heck v. Humphrey, 512 U.S. 477 (1994), the only

way the plaintiff may maintain this action is if his convictions have been overturned or otherwise

invalidated. The plaintiff has not included any such allegation in the complaint. In addition, the

public records show that his convictions still stand. Accordingly, the court must dismiss this action

without prejudice.

                                  I.   PROCEDURAL HISTORY

       The pro se plaintiff, Marquis Ramey (“Ramey”), commenced this action by filing a

complaint which the clerk of court for the United States District Court for the Middle District of

Pennsylvania docketed on September 17, 2020. See Doc. Nos. 1–4. On the same date, the

Honorable Martin C. Carlson entered a memorandum opinion and order transferring the case to

this court. See Doc. Nos. 3, 4.

       Ramey failed to pay the filing fee or apply for leave to proceed in forma pauperis. As such,

the court entered an order on September 21, 2020, which, inter alia, directed Ramey to either pay

the fee or seek leave to proceed in forma pauperis within 30 days. Doc. No. 6. On October 19,

2020, the clerk of court docketed a letter from Ramey in which he inquired about the effect of the

court granting him leave to proceed in forma pauperis on his prisoner trust fund account statement.

Ltr., Doc. No. 8. In response to this inquiry, the court entered another order on October 27, 2020,

which, inter alia, provided Ramey with information relating to his inquiry and granted him an

additional period to either pay the fee or request leave to proceed in forma pauperis. Oct. 27, 2020

Order at 2–3, Doc. No. 9.

       Ramey complied with the court’s order by filing an application for leave to proceed in

forma pauperis (“IFP Application”) and prisoner trust fund account statement, which the clerk of




                                                 2
         Case 2:20-cv-04576-EGS Document 12 Filed 02/05/21 Page 3 of 10




court docketed on November 20, 2020. Doc. Nos. 10, 11. At this point, the IFP Application and

complaint are ripe for review and screening pursuant to 28 U.S.C. 1915.

                                        II.     DISCUSSION

                                   A.         The IFP Application

       Regarding applications to proceed in forma pauperis,

       any court of the United States may authorize the commencement, prosecution or
       defense of any suit, action or proceeding, civil or criminal, or appeal therein,
       without prepayment of fees or security therefor, by a person who submits an
       affidavit that includes a statement of all assets such prisoner possesses that the
       person is unable to pay such fees or give security therefor.

28 U.S.C. § 1915(a)(1). This statute

       “is designed to ensure that indigent litigants have meaningful access to the federal
       courts.” Neitzke v. Williams, 490 U.S. 319, 324, 109 S.Ct. 1827, 104 L.Ed.2d 338
       (1989). Specifically, Congress enacted the statute to ensure that administrative
       court costs and filing fees, both of which must be paid by everyone else who files
       a lawsuit, would not prevent indigent persons from pursuing meaningful litigation.
       Deutsch[ v. United States, 67 F.3d 1080, 1084 (3d Cir. 1995)]. Toward this end, §
       1915(a) allows a litigant to commence a civil or criminal action in federal court in
       [sic] forma pauperis by filing in good faith an affidavit stating, among other things,
       that he is unable to pay the costs of the lawsuit. Neitzke, 490 U.S. at 324, 109 S.Ct.
       1827.

Douris v. Middletown Twp., 293 F. App’x 130, 131–32 (3d Cir. 2008) (per curiam) (footnote

omitted).

       The litigant seeking to proceed in forma pauperis must establish that the litigant is unable

to pay the costs of suit. See Walker v. People Express Airlines, Inc., 886 F.2d 598, 601 (3d Cir.

1989) (“Section 1915 provides that, in order for a court to grant in forma pauperis status, the

litigant seeking such status must establish that he is unable to pay the costs of his suit.”). “In this

Circuit, leave to proceed in forma pauperis is based on a showing of indigence. [The court must]

review the affiant’s financial statement, and, if convinced that he or she is unable to pay the court




                                                   3
         Case 2:20-cv-04576-EGS Document 12 Filed 02/05/21 Page 4 of 10




costs and filing fees, the court will grant leave to proceed in forma pauperis.” Deutsch, 67 F.3d at

1084 n.5 (internal citations omitted).

       Here, after reviewing the IFP Application, it appears that Ramey is unable to pay the costs

of suit. Therefore, the court will grant him leave to proceed in forma pauperis.

        B.     Standard of Review – Screening of Complaint Under 28 U.S.C. § 1915

       Because the court has granted Ramey leave to proceed in forma pauperis, the court must

engage in the second part of the two-part analysis and examine whether the complaint is frivolous,

malicious, fails to state a claim upon which relief can be granted, or asserts a claim against a

defendant immune from monetary relief. See 28 U.S.C. § 1915(e)(2)(B)(i)–(iii) (providing that

“[n]otwithstanding any filing fee, or any portion thereof, that may have been paid, the court shall

dismiss the case at any time if the court determines that-- . . . (B) the action or appeal—(i) is

frivolous or malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks

monetary relief against a defendant who is immune from such relief”). A complaint is frivolous

under section 1915(e)(2)(B)(i) if it “lacks an arguable basis either in law or fact,” Neitzke, 490

U.S. at 325, and is legally baseless if it is “based on an indisputably meritless legal theory.”

Deutsch, 67 F.3d at 1085. As for whether a complaint is malicious,

       [a] court that considers whether an action is malicious must, in accordance with the
       definition of the term “malicious,” engage in a subjective inquiry into the litigant’s
       motivations at the time of the filing of the lawsuit to determine whether the action
       is an attempt to vex, injure or harass the defendant.

Id. at 1086. “[A] district court may dismiss a complaint as malicious if it is plainly abusive of the

judicial process or merely repeats pending or previously litigated claims.” Brodzki v. CBS Sports,

Civ. No. 11-841, 2012 WL 125281, at *1 (D. Del. Jan. 13, 2012).

       Concerning the analysis under section 1915(e)(2)(B)(ii), the standard for dismissing a

complaint for failure to state a claim pursuant to this subsection is identical to the legal standard

                                                 4
         Case 2:20-cv-04576-EGS Document 12 Filed 02/05/21 Page 5 of 10




used when ruling on motions to dismiss under Federal Rule of Civil Procedure 12(b)(6). See

Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999) (applying Rule 12(b)(6) standard to

dismissal for failure to state claim under section 1915(e)(2)(B)). Thus, to survive dismissal, “a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). The plaintiff’s factual allegations “must be enough to raise

a right to relief above the speculative level.” Twombly, 550 U.S. at 556 (citation omitted). In

addressing whether a pro se plaintiff’s complaint fails to state a claim, the court must liberally

construe the allegations set forth in the complaint. See Higgs v. Attorney Gen., 655 F.3d 333, 339–

40 (3d Cir. 2011) (explaining that “when presented with a pro se litigant, we have a special

obligation to construe his complaint liberally” (citation and internal quotation marks omitted)).

                                          C.      Analysis

       In the complaint, Ramey, who is incarcerated at SCI Benner, is asserting claims under 42

U.S.C. § 1983 against the defendants, Thomas Lawrie (“Lawrie”), an assistant district attorney in

Delaware County, and Detective Quartapella of the Darby Borough Police Department. Compl. at

ECF p. 1, Doc. No. 1. Ramey’s claims against the defendants are based on their alleged failure to

turn over exculpatory evidence. Id. at ECF p. 2. In this regard, while his allegations are brief,

Ramey asserts that Lawrie and Detective Quartapella have “withheld exculpatory evidence”

demonstrating his “‘actual innocence’ in the form of DNA testing.” Id. For relief, Ramey requests

that the exculpatory evidence be given to him and the state courts for examination by the “Innocent

[sic] Project” and the Pennsylvania State Police. Id. at ECF p. 3.

       The court notes Ramey’s underlying state court criminal proceedings reflect that on August

25, 2014, the Honorable Mary Alice Brennan of the Court of Common Pleas of Delaware County,



                                                  5
           Case 2:20-cv-04576-EGS Document 12 Filed 02/05/21 Page 6 of 10




after a non-jury trial, convicted him of receiving stolen property, loitering and prowling at night,

possession of instruments of crime, possession of a firearm, carrying a firearm without a license,

and multiple counts of criminal conspiracy. See Docket, Commonwealth v. Ramey, No. CP-23-

CR-1422-2013 (C.P. Del. Cty.) (“Docket”); Commonwealth v. Ramey, No. 3513 EDA 2014, 2016

WL 153272, at *1 (Pa. Super. Jan. 13, 2016) (discussing underlying convictions), petition for

allowance of appeal denied, 145 A.3d 725 (Pa. 2016). 1 On November 12, 2014, Judge Brennan

sentenced Ramey to an aggregate term of imprisonment of a minimum of nine years to a maximum

of twenty years of state incarceration. See Docket; Ramey, 2016 WL 153272, at *1. Although

Ramey challenged his convictions on direct appeal and state collateral review, his challenges were

unsuccessful. See Docket; Commonwealth v. Ramey, No. 819 EDA 2018, 2019 WL 764540 (Pa.

Super. Feb. 21, 2019) (affirming trial court’s dismissal of Ramey’s first Post Conviction Relief

Act (“PCRA”) petition); Commonwealth v. Ramey, 145 A.3d 725 (Pa. 2016) (denying petition for

allowance of appeal from Superior Court’s decision affirming judgment of sentence on direct

review).

         Ramey filed a second PCRA petition that the Delaware County Prothonotary docketed on

March 7, 2019. See Docket. On March 21, 2019, and most relevant to the instant action, Ramey

filed a request for DNA testing pursuant to 42 Pa. C.S. § 9543.1(a)(2), in which he sought DNA

testing of the firearms recovered in connection with his arrest. See id.; Commonwealth v. Ramey,

No. 2630 EDA 2019, 2020 WL 1673768, at *1 (Pa. Super. Apr. 6, 2020) (referencing request for

DNA testing), petition for allowance of appeal denied, 240 A.3d 874 (Pa. 2020). Ramey amended

his PCRA petition on April 18, 2019, to include his request for DNA testing. See Docket; Ramey,


1
  “In disposing of a 12(b)(6) motion, in addition to the complaint, courts may consider matters of public record, orders,
exhibits attached to the complaint, and items appearing in the record of the case; hence, a court also may consider
these items in screening a complaint under the provisions of 28 U.S.C. § 1915.” Wesley v. Varano, Civ. A. No. 1:12-
CV-1131, 2012 WL 2813827, at *1 (M.D. Pa. July 10, 2012) (citations omitted).

                                                           6
          Case 2:20-cv-04576-EGS Document 12 Filed 02/05/21 Page 7 of 10




2020 WL 1673768, at *1 (referencing amendment). Ramey also submitted an amended request for

DNA testing on May 17, 2019. See Docket; Ramey, 2020 WL 1673768, at *1 (referencing

amendment).

        The PCRA court denied Ramey’s amended request for DNA testing on July 10, 2019, and

later denied his second PCRA petition (which included the request for DNA testing) on August

27, 2019. 2 See Docket; Ramey, 2020 WL 1673768, at *1 (discussing procedural history). Ramey

appealed from the denial of his second PCRA petition, and the Superior Court of Pennsylvania

affirmed. Ramey, 2020 WL 1673768, at *1–3. Ramey filed a petition for allowance of appeal with

the Supreme Court of Pennsylvania, which the Court denied on October 20, 2020. Commonwealth

v. Ramey, 240 A.3d 874 (Pa. 2020).

        The instant action appears to arise from these recent PCRA proceedings. As noted above,

Ramey asserts that the defendants “withheld exculpatory evidence” that would demonstrate his

“actual innocence” if subjected to DNA testing. Compl. at ECF p. 2. Having reviewed the PCRA

proceedings in detail, and based on the assertions in the complaint, the court understands Ramey

to be contending that if the firearms in question were subjected to DNA testing, it would prove

that he is actually innocent of the crimes to which he was convicted. As discussed below, Ramey

may not proceed with this claim at this time.

        Ramey is seeking relief in this case under section 1983. This statute provides in pertinent

part as follows:

        Every person who, under color of any statute, ordinance, regulation, custom, or
        usage, of any State or Territory or the District of Columbia, subjects, or causes to
        be subjected, any citizen of the United States or other person within the jurisdiction
        thereof to the deprivation of any rights, privileges, or immunities secured by the

2
  Ramey had also sought reconsideration of the PCRA court’s denial of his amended request for DNA testing. See
Docket; Ramey, 2020 WL1673768, at *1 (discussing procedural history). The PCRA court denied this amended
request at the same time the court denied the second PCRA petition. See Docket; Ramey, 2020 WL 1673768, at *1
(referencing denial).

                                                      7
         Case 2:20-cv-04576-EGS Document 12 Filed 02/05/21 Page 8 of 10




        Constitution and laws, shall be liable to the party injured in an action at law, suit in
        equity, or other proper proceeding for redress[.]

42 U.S.C. § 1983 (emphasis added). When attempting to establish a claim under section 1983, a

plaintiff must allege and prove that a “person” deprived the plaintiff of a constitutional right while

acting under color of state law. See West v. Atkins, 487 U.S. 42, 49 (1988) (“To state a claim under

§ 1983, a plaintiff must allege the violation of a right secured by the Constitution and laws of the

United States, and must show that the alleged deprivation was committed by a person acting under

color of state law.”).

        In addition, when seeking

        to recover damages for allegedly unconstitutional conviction or imprisonment, or
        for other harm caused by actions whose unlawfulness would render a conviction or
        sentence invalid, a § 1983 plaintiff must prove that the conviction or sentence has
        been reversed on direct appeal, expunged by executive order, declared invalid by a
        state tribunal authorized to make such determination, or called into question by a
        federal court’s issuance of a writ of habeas corpus.

Heck v. Humphrey, 512 U.S. 477, 486–87 (1994) (citation and internal footnote omitted); see also

Wilkinson v. Dotson, 544 U.S. 74, 81–82 (2005) (“[A] state prisoner’s § 1983 action is barred

(absent prior invalidation) – no matter the relief sought (damages or equitable relief), no matter

the target of the prisoner’s suit (state conduct leading to conviction or internal prison proceedings)

– if success in that action would necessarily demonstrate the invalidity of confinement or its

duration.” (emphasis omitted)). Thus, “[u]nder Heck, a § 1983 action that impugns the validity of

the plaintiff’s underlying conviction cannot be maintained unless the conviction has been reversed

on direct appeal or impaired by collateral proceedings.” Giles v. Davis, 427 F.3d 197, 208–09 (3d

Cir. 2005).

        Here, the court recognizes that Ramey does not appear to be seeking monetary relief in the

complaint. See Compl. at ECF p. 3. The court also recognizes that a lawsuit seeking to compel



                                                   8
         Case 2:20-cv-04576-EGS Document 12 Filed 02/05/21 Page 9 of 10




post-conviction DNA testing can be cognizable in a section 1983 action because “success in the

suit gains for the prisoner only access to the DNA evidence, which may prove exculpatory,

inculpatory, or inconclusive.” Skinner v. Skinner, 562 U.S. 521, 525 (2011). Thus, “success in [a]

suit for DNA testing would not ‘necessarily imply’ the invalidity of [a] conviction.” Id. at 534.

       Claims where a plaintiff is challenging the state’s statute relating to postconviction DNA

testing, are distinguishable from claims based on allegations that the prosecution withheld

exculpatory claims in violation of Brady v. Maryland, 373 U.S. 83 (1983). In this regard, “[u]nlike

DNA testing, which may yield exculpatory, incriminating, or inconclusive results, a Brady claim,

when successful postconviction, necessarily yields evidence undermining a conviction: Brady

evidence is, by definition, always favorable to the defendant and material to his guilt or

punishment.” Id. at 536 (citation omitted). In other words, success on claims that the prosecution

withheld exculpatory evidence from a criminal defendant necessarily implies the invalidity of the

underlying conviction. See Dukes v. Pappas, 405 F. App’x 666, 668–69 (3d Cir. 2010) (per curiam)

(“[A] meritorious Brady claim, by definition, implies the invalidity of the attendant criminal

conviction. [Appellant’s] Brady claim is therefore barred by the rule of Heck[.]” (internal citations

omitted)).

       Unlike the factual situation in Skimmer, where the plaintiff sued under section 1983 by

claiming that, inter alia, Texas violated his due process rights by refusing to release evidence for

DNA testing pursuant to its statute governing postconviction DNA procedures, see 562 U.S. at

529, 530, Ramey is basing his claims here on assertions that the defendants have withheld

exculpatory evidence from him because the evidence would show his actual innocence. See Compl.

at ECF p. 2. As such, Ramey’s success in this action would necessarily imply the invalidity of his




                                                 9
         Case 2:20-cv-04576-EGS Document 12 Filed 02/05/21 Page 10 of 10




convictions, which have not been set aside. Accordingly, Ramey’s claims are not cognizable in a

section 1983 action and the court must dismiss the complaint.

                                      III.    CONCLUSION

         For the foregoing reasons, the court will dismiss the complaint for failure to state a claim

pursuant to 28 U.S.C. 1915(e)(2)(B)(ii). Although the court will not permit Ramey to file an

amended complaint in this case, the dismissal of his claims is without prejudice to him filing a new

lawsuit in the event his conviction is vacated in the future. See Curry v. Yachera, 835 F.3d 373,

379 (3d Cir. 2016) (explaining that district court must dismiss without prejudice claims barred by

Heck).

         The court will enter a separate order.


                                                       BY THE COURT:



                                                       /s/ Edward G. Smith
                                                       EDWARD G. SMITH, J.




                                                  10
